DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-28 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0254687 to Arponen et al. in view of U.S. Patent Application Publication 2016/0012451 to Shanmugam et al.

As to claim 9, Arponen discloses a method for the first-time startup of a secure element of a mobile terminal, the secure element serving for a use of services of a mobile communication network, by the mobile terminal, the method the secure element is started [UE starts: paragraph 0042, and  UE having a 0094- chip set 1100 , or par. 104, MCU 1203 having  SIM card 1249 contain memory for storing security personal information and setting, par. 106) , the secure element having a status [one of a plurality of statuses: paragraph 0058] in which it is stated whether the secure element 

S2) contains a firmware image for the secure element, but the secure element is not yet fully personalized [raw device with software and firmware (i.e. OS image) to operate UE but no applications: paragraph 0058; also, content, credentials, languages etc. are not yet present on UE: paragraph 0051], or 
S3) is fully personalized [update device that is fully personalized with bootloader, firmware and applications: paragraph 0058],
 the secure element is accepted in the cases S1), S2) and S3) and rejected in other cases [in all three cases, boot & activation continues in order to solve any detected problems: paragraph 0051; otherwise, if for example, authenticity is not detected, process is prevented from proceeding: paragraphs 0042 & 0052],
 and in the case S1) a download for a firmware image of the secure element is initiated for the first-time startup [missing components, including firmware, are downloaded and installed: paragraphs 0053 & 0072].  Arponen teaches the secure element is UE 101, and in particular, the components comprising the memory and data transfer manager used to securely prepare and activate the device for use [FIG. 1], wherein the device may be a mobile terminal [1201] further comprising components not specific to serving for a use of services of a mobile communication network [paragraph  0101- further, paragraph 094 describes - Chip set or chip 1100, or a portion thereof, constitutes a means for performing one or more steps of providing user interface navigation information associated with the availability of services  and activating a device], substantially as claimed.
Arponen teaches the limitations of the claim, including that the status of the mobile terminal is stored and available [status can be written to and/or read from UE: paragraph 0058] and  wherein the 
Shanmugam teaches a mobile terminal comprising starting up a secure element and determining its status [starting a device and checking status of a UICC: paragraph 0035], wherein the status may, for example, comprise an indication of firmware status [paragraph 0035].  Thus, Shanmugam teaches booting a mobile terminal similar to that of Arponen.  Shanmugam further teaches the secure element is requested to transmit a status message about a firmware image and/or personalization of the secure element, and transmits said status as a status message [UICC supplies firmware status in response to status checks: paragraph 0035].  Shanmugam further teaches a mobile terminal includes one or more processors [mobile device processor: paragraph 0028] and a security environment having a memory, and the secure element is stored in the memory of the security environment [UICC: paragraphs 0035].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the status message means as taught by Shanmugam.  One of ordinary skill in the art would have been motivated to do so that the status of the mobile terminal can be transmitted.  Furthermore, because Shanmugam teaches the UICC comprises the bootloader, firmware and personalization, it would have further been obvious to one of ordinary skill in the art that the teachings of Arponen regarding the bootloader, firmware and personalization could likewise be 
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of booting a mobile terminal and determining its status.  Moreover, the status message means taught by Shanmugam would improve the design of Arponen because it allowed the secure element to be integrated with an existing single chip of the mobile terminal.

As to claim 10, Shanmugam discloses the secure element is configured as a universal integrated circuit card [paragraph 0035]. 

As to claim 11, Shanmugam discloses the secure element is configured as an integrated UICC [paragraph 0035]. 

As to claim 12, Arponen discloses in the case S2) a subscription is carried out with a mobile communication network provider [subscription to carrier providing service: paragraph 0106]. 

As to claim 13, Arponen discloses a method for the first-time startup of a secure element of a mobile terminal, wherein the secure element does not yet contain a firmware image, the secure element serving for a use of services of a mobile communication network, by the mobile terminal, the method comprising: the secure element is started [UE starts without a firmware image: paragraphs 0042 & 0058], executing commands and positively acknowledging said execution [exchange of information with secure element as activation and authentication progresses: paragraph 0034], and download for a firmware image of the secure element is initiated for the first-time startup [missing components, 

As to claim 14, Arponen discloses a method for the first-time startup of a secure element of a mobile terminal, wherein the secure element does not yet contain a firmware image, the secure element serving for a use of services of a mobile communication network, by the mobile terminal, the method comprising: the secure element is started [UE starts without a firmware image: paragraphs 0042 & 0058], the secure element comprising a status [one of a plurality of statuses: paragraph 0058] in which it is stated that the secure element S1) contains only a bootloader but as yet no firmware image for the secure element [dead device with only a boot loader [paragraph 0042] and no firmware [paragraph 0058]], and if the status message is not accepted, the secure element, in response to a renewed request, transmits an expected status message [if status indicates firmware image is missing, transmit status requesting retrieval of missing components: paragraph 0026] and, in response to a request to execute commands, positively acknowledges the execution of the commands [exchange of information with secure element as activation and authentication progresses: paragraph 0034], in order to ensure that the secure element is accepted upon the first-time startup, and a download for a firmware image of the secure element is initiated for the first-time startup [missing components, including firmware, are downloaded and installed: paragraphs 0053 & 0072].  Shanmugam further 

As to claim 15, Shanmugam discloses the secure element is configured as a universal integrated circuit card [paragraph 0035]. 

As to claim 16, Shanmugam discloses the secure element is configured as an integrated UICC [paragraph 0035, see also chip set or MCU of Arponen,  par.  0094 and 104].

As to claim 17, Shanmugam discloses the secure element is integrated into a single-chip system of the mobile terminal [paragraph 0035, Arponen- chipset 1100].

As to claim 18, Shanmugam discloses a processor of the mobile terminal requests the secure element to transmit the status message [processor of the mobile terminal executes diagnostic application for communicating with UICC: paragraphs 0028 & 0035].

As to claim 19, Shanmugam discloses a baseband processor of the mobile terminal requests the secure element to transmit the status message [processor of the mobile terminal executes diagnostic application for communicating with UICC: paragraphs 0028 & 0035].

As to claim 20, Shanmugam discloses an application processor of the mobile terminal requests the secure element to transmit the status message [processor of the mobile terminal executes diagnostic application for communicating with UICC: paragraphs 0028 & 0035].

As to claim 21, Shanmugam discloses the secure element, in response to the request, transmits the status message to a processor of the mobile terminal [processor of the mobile terminal executes diagnostic application for communicating with UICC: paragraphs 0028 & 0035].

As to claim 22, Arponen discloses the secure element is accepted by a processor of the mobile terminal in the case that the secure element transmits the status message of SI), S2) or S3), and the secure element is rejected by the processor of the mobile terminal in the case that the secure element does not transmit the status message of at least one of SI), S2), and S3) [in all three cases, boot & activation continues in order to solve any detected problems: paragraph 0051; otherwise, if for example, authenticity is not detected, process is prevented from proceeding: paragraphs 0042 & 0052].

As to claim 23, Arponen discloses in the case that the secure element transmits the status message of S1), the download for the firmware image of the secure element is initiated by a processor of the mobile terminal for the first-time startup [missing components, including firmware, are downloaded and installed: paragraphs 0053 & 0072].

As to claim 24, Arponen discloses in the case S3) a SIM initialization is carried out [SIM card initialization by carrier providing service: paragraph 0106].

As to claim 25, Arponen discloses in the case that the secure element transmits the status message of S1), the network binding of the integrated UICC loaded into the security environment of the mobile terminal is ensured by, loading a start UICC into the security environment, the start UICC containing rules for selecting loadable subscription data [pre-install data image is executed to load data to verify subscription for activation: paragraph 0064].

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0254687 to Arponen et al. in view of U.S. Patent Application Publication 2016/0012451 to Shanmugam et al., and in further view of U.S. Patent Application Publication 2012/0289193 to Bergenwall.

As to claim 26, Arponen and Shanmugam teach the limitations of the claim, but does not teach that the start UICC contains no subscription data and cannot be removed from the security environment in an unauthorized manner.  
Bergenwall teaches that a secure element may be used by a mobile terminal to boot and access a network [paragraphs 0011-0012].  Thus, Bergenwall teaches a mobile terminal with a secure element similar to that of Arponen and Shanmugam.  Bergenwall further teaches the start UICC contains no subscription data [first SIM does not comprise data for accessing the service provider: paragraphs 0027-0028] and cannot be removed from the security environment in an unauthorized manner [start UICC cannot be removed: paragraph 0019].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the secure element as taught by Bergenwall.  One of ordinary skill in the art would have been motivated to do so that user and subscription data can be securely stored for the mobile terminal to access a network.


As to claim 27, Arponen discloses the start UICC is loaded into the security environment via a generic bootloader with which the mobile terminal is initially equipped [pre-install data image is executed to load data to verify subscription for activation: paragraph 0064].

As to claim 28, Bergenwall discloses the generic bootloader is locked such that the start UICC cannot be removed and no additional UICC can be loaded into the security environment [UICC access is hermetically sealed: paragraph 0019].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 26 as discussed above.

Response to Arguments
Applicant's arguments with respect to claims 9-28 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ERIC CHANG/Examiner, Art Unit 2186             


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186